THE THIRTEENTH COURT OF APPEALS

                                    13-20-00009-CV


                       Glenn A. Ralston and Dorothy A. Ralston
                                          v.
                            White Oak Resources VI, LLC


                                   On Appeal from the
                      135th District Court of Goliad County, Texas
                         Trial Court Cause No. 18-11-0786-CV


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

the party incurring same.

      We further order this decision certified below for observance.

October 1, 2020